IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,916-01


                        EX PARTE MICHAEL RAY LEWIS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1153972-A IN THE 263RD DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to fifteen years in prison.

        Applicant filed this habeas application in the trial court on July 11, 2014, arguing actual

innocence, newly available impeachment evidence, and ineffective assistance of trial and appellate

counsel. The State was served on July 24, 2014, and the trial court, on August 8, 2014, entered an

order designating issues to be resolved. The district clerk forwarded the habeas application to this

Court, and it was received here on May 15, 2019, but there are no findings from the trial court
resolving the designated issues. The application is remanded to the trial court to allow the trial judge

to complete an evidentiary investigation and enter findings of fact and conclusions of law resolving

the designated issues.

        This application will be held in abeyance until the trial court has resolved the designated

issues. The issues shall be resolved within 90 days of this order. A supplemental transcript

containing all affidavits and interrogatories or the transcription of the court reporter’s notes from any

hearing or deposition, along with the trial court’s supplemental findings of fact and conclusions of

law, shall be forwarded to this Court within 120 days of the date of this order. Any extensions of

time must be requested by the trial court and shall be obtained from this Court.



Filed:         July 3, 2019
Do not publish